Order reversed and motion for summary judgment dismissing the complaint granted, without costs, on the ground that plaintiff, a spectator at a baseball game, assumed the risk of being struck and injured by a thrown ball. (Baker v. Topping, 15 A D 2d 193, motion for leave to appeal denied 11 N Y 2d 644; Lutzker v. Board of Educ. of City of N. Y., 262 App. Div. 881, affd. 287 N. Y. 822; Bennett v. Board of Educ. of City of N. Y., 16 A D 2d 651; Zeitz v. Cooperstown Baseball Centennial, 31 Misc 2d 142.) Bergan, P. J., Gibson, Herlihy and Reynolds, JJ., concur.